El Juez Asociado Sr. Aldrey,
emitió la opinión del tri bnnal.
El día que tuvo lugar la vista de este pleito ante nosotros se discutió también previamente una moción de la parte ape-lada en que nos pide que desestimemos el recurso de apela-ción sin considerarlo en sus méritos, por lo que examina-remos primeramente esta cuestión, pues si se resuelve de acuerdo con la parte apelada no tendremos que seguir ade-lante con las otras cuestiones de la apelación.
Julia Schroder demandó en tercería de dominio en la Corte de Distrito de Ponce a los hermanos Justo y Rafael Rivera Esbrí y a la sucesión de Brígida Collazo, alegando que en un pleito seguido por esta sucesión contra los expre-sados hermanos en cobro de pesos obtuvo dicha sucesión que se embargara como de la sociedad conyugal de la demandante con su marido Justo Rivera Esbrí un crédito hipotecario que privativamente pertenece a ella porque procede de dinero que aportó a su matrimonio como regalo de boda que le hizo su padre y pidió que declarándose así por la corte se ordenara por ésta el levantamiento de dicho embargo.
Después de haber transcurrido más de diez días de noti-*731fieada la sentencia recaída en el presente pleito, la sucesión Collazo presentó su escrito de apelación origen de este re-curso. El fundamento de la moción de desestimación de la apelación es que de acuerdo con la sección 19 de la ley de 1907 sobre tercerías, en relación con su enmienda de 1908, la sucesión Collazo debió interponer su recurso dentro de los diez días de notificada la sentencia.
Aún cuando el procedimiento en los juicios de tercería de bienes inmuebles no se diferencia del de los pleitos que se siguen de acuerdo con el Código de Enjuiciamiento Civil, cuyas sentencias pueden apelarse dentro de treinta días, sin embargo como la legislatura quiso que los pleitos en que se reclamase por una tercera persona la propiedad de bienes muebles o inmuebles sujetos a embargo o a ejecución en otro procedimiento se regulasen por la ley sobre tercerías de 1907 y su enmeinda de 1908, leyes que conceden diez días para apelar la sentencia que en ellos recaiga, debemos declarar que siendo el pleito que motiva este recurso claramente de tercería, según el concepto que de ella tiene la ley, debió la parte perjudicada por la sentencia interponer su apelación dentro del término de diez días fijado por la sección 19 de la mencionada ley, y habiéndolo hecho con posterioridad ca-recemos de jurisdicción por ese motivo para resolverlo y debemos desestimarlo.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.